           Case 2:20-cv-00591-ACA Document 22 Filed 09/21/20 Page 1 of 4                            FILED
                                                                                           2020 Sep-21 PM 12:42
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

LEIGH KING NORTON &                                ]
UNDERWOOD, LLC, on behalf of                       ]
itself and all others similarly situated           ]
in the United States of America,                   ]
                                                   ]
       Plaintiff,                                  ]
                                                   ]
v.                                                 ]              2:20-cv-00591-ACA
                                                   ]
REGIONS FINANCIAL                                  ]
CORPORATION, et al.,                               ]
                                                   ]
       Defendants.                                 ]

                              ORDER TO SHOW CAUSE

       Plaintiff Leigh King Norton & Underwood, LLC (“LKNU”) filed this lawsuit

against Defendant Regions Bank (“Regions”), asserting federal and state law claims

on a class-wide basis. 1 (Doc. 13). LKNU asserts that this court has subject matter

jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), or

alternatively based on federal question jurisdiction, 28 U.S.C. § 1331, and

supplemental jurisdiction, 28 U.S.C. § 1367(a). (Doc. 13 at 2–3).

       The court finds that it has federal question jurisdiction over LKNU’s claim

that Regions violated the Small Business Act. (Doc. 13 at 19). Likewise, the court



       1
          The initial complaint also named Defendant Regions Financial Corporation (doc. 1 at
2), but the amended complaint dropped it as a party (see doc. 13 at 2).
        Case 2:20-cv-00591-ACA Document 22 Filed 09/21/20 Page 2 of 4




has supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367(a).

However, the court is unable to determine, based on the allegations in the amended

complaint, whether it has CAFA jurisdiction.

      CAFA provides for subject matter jurisdiction over class actions in which

there are 100 or more members in the proposed class, 28 U.S.C. § 1332(d)(5)(B),

the amount in controversy exceeds $5,000,000, and the parties are minimally

diverse, id. § 1332(d)(2). For purposes of this case, minimal diversity means that

“any member of a class of plaintiffs is a citizen of a State different from any

defendant.” Id. § 1332(d)(2)(A). Under CAFA, “an unincorporated association

shall be deemed to be a citizen of the State where it has its principal place of business

and the State under whose laws it is organized.” Id. § 1332(d)(10); see also Lowery

v. Ala. Power Co., 483 F.3d 1184, 1200 n.40 (11th Cir. 2007).

      In the amended complaint, LKNU alleges that “there are 100 or more Class

Members and the aggregate amount in controversy exceeds $5,000,000, exclusive

of interest and costs.” (Doc. 13 at 2 ¶ 8). The court finds those allegations sufficient

to establish the size and amount in controversy requirements. However, LKNU does

not allege that the parties are minimally diverse. (See id. at 2–3 ¶¶ 8–13).

      The amended complaint states that LKNU is an “Alabama limited liability

company with its principal place of business” in Alabama. (Doc. 13 at 2 ¶ 6). For

CAFA purposes, an unincorporated association is “a citizen of the State where it has



                                           2
        Case 2:20-cv-00591-ACA Document 22 Filed 09/21/20 Page 3 of 4




its principal place of business and the State under whose laws it is organized.” 28

U.S.C. § 1332(d)(10).      Thus, for CAFA purposes, the amended complaint

adequately alleges LKNU’s citizenship. But the same is not true of Regions.

      The amended complaint’s allegations about Regions’ citizenship are that it is

a subsidiary of Regions Financial Corporation and that it is “headquartered . . . in

Birmingham, Alabama.” (Doc. 13 at 2 ¶ 7). This information does not inform the

court about either Regions’ principal place of business or the State under whose laws

Regions is organized. See Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010) (holding

that a “principal place of business” “should normally be the place where the

corporation maintains its headquarters—provided that the headquarters is the actual

center of direction, control, and coordination, i.e., the ‘nerve center,’ and not simply

an office where the corporation holds its board meetings (for example, attended by

directors and officers who have traveled there for the occasion”)). LKNU must

allege both the principal place of business and the State under whose laws Regions

is organized for the court to identify Regions’ citizenship.

      Moreover, LKNU seek to certify both a “Nationwide Class” and an “Alabama

Class.” (Doc. 13 at 12 ¶ 47). However, the only member of either class that LKNU

identifies is itself—a citizen of Alabama. Because the court does not know Regions’

citizenship, the court cannot tell whether LKNU’s citizenship is different from

Regions. And if, as LKNU seems to imply, Regions is a citizen of Alabama,



                                           3
        Case 2:20-cv-00591-ACA Document 22 Filed 09/21/20 Page 4 of 4




LKNU’s citizenship would not suffice to establish minimal diversity. LKNU must

allege the citizenship of at least one class member that is “a citizen of a State

different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

      A party pleading federal jurisdiction “must affirmatively allege facts

demonstrating the existence of jurisdiction.” Taylor v. Appleton, 30 F.3d 1365, 1367

(11th Cir. 1994). Because this court cannot determine, based on the allegations in

the amended complaint, that there is minimal diversity in this case, the court

ORDERS LKNU to SHOW CAUSE, in writing, on or before September 28,

2020, why the court has CAFA jurisdiction.

      DONE and ORDERED this September 21, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         4
